DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 12/312089, 13/705012, 14/630141, 15/413818, 16/273522, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications fail to disclose the claimed subject matter of a system comprising means of blending or sintering of any kind. 

The disclosure of the prior-filed application, Application No. 60/854725, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications fail to disclose the claimed subject matter of a system comprising a blending or sintering means of any kind. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The disclosure of the prior-filed application, Application No. PCT/US2007/0071233, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications fail to disclose the claimed subject matter of a system comprising blending or sintering means of any kind. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
This application repeats a substantial portion of prior Application Nos. 12/312089, 13/705012, 14/630141, 15/413818, and 16/273522, filed 09/16/2009, 12/04/2012, 02/24/2015, 01/24/2017, and 02/12/2019 respectively, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The effective filing date of this application is therefore considered to be 05/27/2020. 

 Response to Amendment
The amendment filed on 02/01/2022 has been entered. Claim(s) 21-40 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the office action mailed 12/24/2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claim limitation “a blending means” in claims 28, 33 and “a sintering means configured to sinter the powder mixture to form a billet” in Claims 25, 33 are treated in accordance with 112(f). 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Further precedence for interpreting the limitation of the form “an apparatus adapted for” as a generic placeholder can be found in MPEP 2181(I)(A). Further 112(f) is considered invoked as the claims fail to recite sufficient structure for each apparatus limitation as none of the apparatuses are defined in the specification and the word “apparatus” alone is not considered to convey sufficient structure for performing the recited function. 
	Further, since applicant discloses US6042799 incorporated by reference in its entirety which provides a hot working apparatus of an extrusion apparatus, the claim limitation of “hot working apparatus” is considered only to be drawn to embodiments of extruding die apparatuses and equivalents. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification or drawings does there exist 





	Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant et al. (US3069759) in view of Rogers et al. (US5656217) or, in the alternative, under pre-Grant et al. (US3069759) in view of Suvaci et al. ("The Reaction‐Bonded Aluminum Oxide Process: I, The Effect of Attrition Milling on the Solid‐State Oxidation of Aluminum Powder." Journal of the American Ceramic Society 83.2 (2000): 299-305.) and further in view of Rogers et al. (US5656217).
Regarding Claims 21-27, Grant teaches a method for heating and forming powder metals comprising the steps of blending, sintering, and hot working (Col. 9, Lines 50-75) with a Waring Blendor specifically as the blending apparatus (Col. 3, Liens 60-65); the sintering is inferred from the prior art to be performed in an furnace/oven apparatus as the sintering is performed in a reducing atmosphere at a temperature of 900-1000 C (Col. 4, Lines 13-20); and where the hot working is inferred to be produced by an extrusion apparatus as the hot working is taught to be that of extrusion into rods or bars or other shapes (Col. 10, lines 5-10). 
Regarding the limitations of a hot working apparatus configured to hot work at a temperature less than the melting point; hot working by definition in the art is considered to be performed at a temperature below melting as a type of forging, while shaping/working at a melting temperature or above is considered casting. 
Alternatively, even if the powder were interpreted to be part of the system and not merely the material being worked upon, while Grant teaches aluminum powder is blended with Alumina in a range of 5-10% volume (Table 3) and is considered to read on if not overlap with the claimed range of about 5 to about 40% ceramic particulate, and Grant teaches a particle size of aluminum powder of 20 microns or less (Col. 3, Lines 20-25) reading on the claimed range of less 
Regarding the limitation of a natural oxide between 3-7 nm, while the prior art does not disclose the thickness of the natural oxide layer, one of ordinary skill in the art would expect particles of similar dimension and oxide compositions to have a similar natural oxide layer thickness under the expectations that products that are substantially identical have similar properties. 

Claims 33-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant et al. (US3069759) as applied to Claim 21 above in view of Rogers et al. (US5656217) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Grant et al. (US3069759) in view of Suvaci et al. and further in view of Radford ("Sintering Al 2 O 3-B 4 C ceramics." Journal of Materials Science 18.3 (1983): 669-678.). and in further view of Rogers et al.
Regarding Claims 33, 36-37, 40 Grant teaches a method for heating and forming powder metals comprising the steps of blending, sintering, and hot working (Col. 9, Lines 50-75) with a Waring Blendor specifically as the blending apparatus (Col. 3, Liens 60-65); the sintering is inferred from the prior art to be performed in an furnace/oven apparatus as the sintering is performed in a reducing atmosphere at a temperature of 900-1000 C (Col. 4, Lines 13-20); and where the hot working is inferred to be produced by an extrusion apparatus as the hot working is taught to be that of extrusion into rods or bars or other shapes (Col. 10, lines 5-10). 
Regarding the limitations of a hot working apparatus configured to hot work at a temperature less than the melting point; hot working by definition in the art is considered to be performed at a temperature below melting as a type of forging, while shaping/working at a melting temperature or above is considered casting. 
Alternatively, even if the powder were interpreted to be part of the system and not merely the material being worked upon, while Grant teaches aluminum powder is blended with Alumina in a range of 5-10% volume (Table 3) and is considered to read on if not overlap with the claimed range of about 5 to about 40% ceramic particulate, and Grant teaches a particle size of aluminum powder of 20 microns or less (Col. 3, Lines 20-25) reading on the claimed range of less than about 30 microns in diameter; Grant is silent regarding if the aluminum matrix powder has a natural oxide layer with aluminum oxide content between 0.1-4.5% wt., and a specific surface area of about 0.3-5 m2/g. However, Suvaci teaches a sinterable gas atomized aluminum powder for sintering (Page 299, 
Regarding the limitation of a natural oxide between 3-7 nm, while the prior art does not disclose the thickness of the natural oxide layer, one of ordinary skill in the art would expect particles of similar dimension and oxide compositions to have a similar natural oxide layer thickness under the expectations that products that are substantially identical have similar properties. 
Regarding the limitation of the ceramic particulate being nuclear grade BC, while Grant teaches other types of refractory materials instead of alumina or silica can be added such as carbides and borides (Col. 9, Lines 10-25), Grant does not explicitly teach that nuclear grade boron carbide can be added. However, Radford teaches a method of forming sintered composites of aluminum and boron carbide, and teaches nuclear grade boron carbide can be used, and serves as an effective sintering inhibitor. (Page 669, Experimental Procedure and Page 670, Results). Therefore, it would have been obvious to one of ordinary skill in the art to use nuclear grade boron carbide as the refractory material of Grant for the purpose of serving as an effective sintering aid. 
prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding the limitation of cold isostatic pressing before sintering at a pressure of 25 to 60,000 psi, Grant does not teach this limitation, however, Rogers teaches a method of pressureless sintering of aluminum composite by cold isostatic pressing at 10,000-30,000 psi (Col. 6, Lines 55-61) after milling and before sintering for the purpose of forming a preform body with 60-70% density in a simple geometric shape or near net final shapes before pressureless sintering (Col. 7, Lines 1-30). Therefore, one of ordinary skill in the art would have been motivated to perform cold isostatic pressing in the claimed range in the product of Grant for the purpose of forming a near net shaped green body with closer to final density, thereby eliminating the amount of time otherwise needed to sinter to full density. 


Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Specification 


Priority 
Applicant argues that the specification as a whole describes compositions, methods, and tools to accomplish the means of blending and sintering. Applicant argues the aspects of blending and sintering are well known in the art; the more that is known in the art about the nature of the inventions, how to make, use the invention, the more predictable the art is. However, this is not convincing as the claim for benefit for priority is not considered to meet the requirements of written description and enablement by claiming a means of sintering and blending without any disclosed structure. The lack of written description in the priority documents and present disclosure for any structure that is capable of performing blending indicates that applicant was not in possession of a system with a means for blending at the time of filing/time of invention, and therefore has not complied with the conditions for receiving the claim for benefit of prior filed application. 
Therefore, the parent applications and priority applications fail to teach said claim limitations in their disclosures, applicant is not found to comply with one or more conditions for receiving the benefit of prior filed application(s). 
112(a) Rejection

102/103 Rejection
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736